

Exhibit 10.26


MACY’S, INC.
CHANGE IN CONTROL PLAN
(Effective November 1, 2009)
(As Revised and Restated January 1, 2014)


1. Purpose of the Plan.


The Macy’s, Inc. Change in Control Plan (the “Plan”) is adopted by Macy’s, Inc.
(the “Company”) to assist the Company in recruiting and retaining senior
executives and/or key employees and to provide financial assistance and
additional protection to certain senior executives and/or key employees of the
Company, and its subsidiaries, divisions, or controlled affiliates
(individually, a "Participating Employer," and collectively, the "Participating
Employers") whose employment is involuntarily terminated by a Participating
Employer (or who voluntarily terminates for “good reason”) under certain
circumstances in connection with a Change in Control and who are not otherwise
excluded as described below.


2. Definitions. In addition to the words and phrases defined in other sections
of the Plan, the following words and phrases shall be defined as follows for
purposes of the Plan.


“Board” means the Board of Directors of the Company.


“Cause,” as it relates to the termination of a Participant’s employment, means:


(i) An intentional act of fraud, embezzlement, theft or any other material
violation of law in connection with the Participant’s duties or in the course of
his employment with a Participating Employer:
(ii) Intentional wrongful damage to material assets of a Participating Employer;
(iii) Intentional wrongful disclosure of material confidential information of a
Participating Employer;
(iv) Intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty;
(v) Intentional breach of any stated material employment policy of a
Participating Employer;
(vi) Intentional neglect of duties and responsibilities; or
(vii) Breach of the nonsolicitation or trade secrets and confidential
information provisions set forth in Sections 5 and 6 of this Plan.


No act, or failure to act, on the part of an Employee shall be deemed
"intentional" if it was due primarily to an error in judgment or negligence but
shall be deemed “intentional" only if done, or

1

--------------------------------------------------------------------------------



omitted to be done, by the Employee in bad faith or without reasonable belief
that his or her action or omission was in or not opposed to the best interest of
the Participating Employer. Failure to meet performance standards or objectives
of a Participating Employer shall not, in and of itself, constitute Cause for
purposes hereof.


Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for "Cause" hereunder unless and until there has been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the Board at a meeting of the Board called and held,
after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel (if the Executive chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Executive had committed an act constituting
"Cause" as herein defined and specifying the particulars thereof in detail.
Nothing herein will limit the right of the Executive or the Executive's
beneficiaries to contest the validity or propriety of any such determination.


“Change in Control” means the occurrence of any of the following events:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Stock”); provided, however,
that for purposes of this subsection (i), the following acquisitions will not
constitute a Change of Control: (A) any acquisition of Voting Stock directly
from the Company that is approved by a majority of the Incumbent Board (as
defined in subsection (ii) below); (B) any acquisition of Voting Stock by any
entity in which the Company, directly or indirectly, beneficially owns 50% or
more ownership or other equity interest (a “Subsidiary”); (C) any acquisition of
Voting Stock by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (D) any acquisition of Voting
Stock by any Person pursuant to a transaction that complies with clauses (A),
(B) and (C) of subsection (iii) below; provided further, that: (X) if any Person
is or becomes the beneficial owner of 30% or more of the Voting Stock as a
result of a transaction described in clause (A) of this subsection (i), and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock, and after obtaining such additional beneficial ownership
beneficially owns 30% or more of the Voting Stock, other than in an acquisition
of Voting Stock directly from the Company that is approved by a majority of the
Incumbent Board or other than as a result of a stock dividend, stock split or
similar transaction effected by the Company in which all holders of Voting Stock
are treated equally, such subsequent acquisition will be treated as a Change in
Control; and (Y) a Change in Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 30% or more of the Voting Stock as
a result of a reduction in the number of shares of Voting Stock outstanding
pursuant to a transaction or series of transactions approved by a majority of
the Incumbent Board unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock, and after obtaining
such additional beneficial ownership beneficially owns 30% or more of the Voting
Stock, other than as a result of a stock

2

--------------------------------------------------------------------------------



dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; or


(ii) Individuals who, on the Revision Date, constitute the Board of Directors of
the Company (as modified by this subsection (ii), the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company (the “Board”); provided, however, that any individual becoming a
director after the Revision Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board on the
Revision Date, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Voting Stock, (B) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


“Competing Business” means


(i) any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined:

3

--------------------------------------------------------------------------------





•
Abercrombie & Fitch

•
Bed, Bath & Beyond

•
Belk’s

•
Burlington Coat Factory

•
Bon-Ton Stores

•
Dillard’s

•
The Gap

•
J.C. Penney

•
Kohl’s

•
L Brands

•
Nordstrom

•
Neiman-Marcus

•
Ross Stores

•
Saks

•
Sears

•
Target

•
TJX

•
Walmart; or



(ii) any retailer that
1.
had annual revenues for its most recently completed fiscal year of at least $2.5
billion; and

2.
both (i) offers a category or categories of merchandise (e.g., Fine Jewelry,
Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of which are
offered by a Participating Employer, and (ii) the revenue derived by such other
retailer during such retailer’s most recently ended fiscal year from such
category or categories of merchandise represent(s), in the aggregate, more than
50% of the Participating Employers' total revenues for the most recently
completed fiscal year derived from the same category or categories of
merchandise.



“Confidential Information” means any data or information that is material to the
Company and not generally known to the public, including, without limitation:
(i) price, cost, and sales data; (ii) the identities and locations of vendors
and consultants furnishing materials and services to the Company and the terms
of vendor or consultant contracts or arrangements; (iii) lists of, and other
information regarding, Customers and suppliers; (iv) financial information that
has not been released to the public; (v) future business plans, marketing or
licensing strategies, and advertising campaigns; or (vi) information about the
Company’s employees and executives, as well as the Company’s talent strategies
including but not limited to compensation, retention and recruiting initiatives.


“Effective Date” means the effective date of the Plan set forth in Section 16.


“Executive” means an employee of a Participating Employer who is designated by
the Board as being subject to section 16 of the Securities Exchange Act of 1934
(a “Section 16 officer”). In

4

--------------------------------------------------------------------------------



addition, “Executive” includes any other employee designated as an Executive by
the Compensation and Management Development Committee of the Board (the “CMD
Committee”), provided that the Committee has not subsequently revoked such
designation.


“Participant” means an Executive who is eligible for participation in the Plan
and who has not ceased to be eligible for participation pursuant to Section
4(c).


“Revision Date” means the date the Plan is revised as set forth in Section 16.


“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and also including proposed, temporary or final regulations or any
other guidance, promulgated with respect to such Section by the Secretary of the
Treasury or the Internal Revenue Service.


“Severance Period” means the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the earlier of (i) the
expiration of two years after the first occurrence of a Change in Control, and
(ii) the Executive’s death.


3. Administration of the Plan


(a)    The Plan shall be administered by the Company. The Company, as plan
administrator (the “Plan Administrator”), shall have the sole and absolute
discretion to interpret where necessary all provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Plan
Administrator is hereby granted the authority (i) to determine whether a
particular employee is a Participant, and (ii) to determine if a person is
entitled to benefits hereunder and, if so, the amount and duration of such
benefits. The Plan Administrator’s determination of the rights of any person
hereunder shall be final and binding on all persons, subject only to the claims
procedure of the Plan.
(b)    The Plan Administrator may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of benefits, to a named administrator or
administrators.
4. Participation


(a)Any Executive who was a Participant on the Revision Date shall remain a
Participant. On or after the Revision date, an Executive shall become a
Participant in the Plan on the later of (i) the date the Executive is designated
by the Board as a Section 16 officer. or (ii) the date the Executive is
designated for participation by the CMD Committee in the case of all other
Executives. Notwithstanding the preceding, any Executive who, as of the date the
Executive

5

--------------------------------------------------------------------------------



would otherwise become a Participant in the Plan, is covered by an employment
agreement with a Participating Employer that provides for an extension of said
agreement upon the occurrence of a Change in Control, shall become a Participant
in the Plan upon the expiration of said employment agreement.
(a)    Under no circumstances may a Participant receive severance benefits under
more than one severance plan of the Participating Employers. Unless otherwise
provided in the applicable plan, a Participant who is eligible for benefits
under more than one plan shall receive benefits under the plan which provides
the highest level of benefits. For purposes of this provision, a severance plan
is a plan designed primarily to provide benefits payable in cash upon an
employee’s involuntary termination from employment (including for this purpose
termination in circumstances comparable to the circumstances described in
Section 7(b)) and not a plan that provides either ancillary benefits upon
involuntary termination (such as accelerated vesting under an equity program) or
retirement benefits.
(b)    If a Participant ceases to be an Executive prior to a Change in Control,
the Participant will no longer be eligible to participate in the Plan. Such
Participant’s participation in the Plan and eligibility for benefits hereunder,
shall end on the date that is the first anniversary of the effective date of the
Participant’s change in status.
5. Nonsolicitation


During the period of the Executive’s employment, and for a period of two years
following termination of such employment (such period is referred to as the
“No-recruit period”), the Participant will not solicit, either directly or
indirectly, any person that he knows or should reasonably know to be an employee
of the Company or any of its subsidiaries, divisions, or affiliates (whether
such employees are now or hereafter through the No-recruit period so employed or
engaged) to terminate their employment with the Company or any of its
subsidiaries, divisions, or affiliates.


6. Confidential Information


A Participant shall not (either during the period of participation in the Plan
or thereafter) without the consent of the Company disclose or provide to anyone,
and will not use, modify, copy or adapt (except in the course of performing
Participant’s duties for the Company) any of the Company’s Confidential
Information.


7. Termination Following a Change in Control


(a)    A Participant whose employment is terminated during the Severance Period
shall be entitled to the benefits described in Section 8 unless the
Participant’s termination of employment occurs in connection with one of the
following events:


(i)
The Participant’s voluntary resignation or retirement other than as provided in
Section 7(b), below;


6

--------------------------------------------------------------------------------



(ii)
The Participant’s death prior to the effective date of the Participant’s
termination from employment;

(iii)
The Participant becoming permanently disabled within the meaning of the
long-term disability plan of the Company or any other Participating Employer in
effect for, or applicable to, the Participant immediately prior to the effective
date of the Participant’s termination from employment (whether or not the
Participant actually enrolled in such long-term disability plan);

(iv)
The Participant’s termination from a Participating Employer in a transaction
involving the sale or other disposition of a business of the Company where the
Executive continues working for the acquiring entity; or

(v)
The Participant's termination of employment for Cause.



(b)    If one or more of the following events (regardless of whether any other
reason, other than Cause, for termination exists or has occurred, including
without limitation the Executive’s acceptance and/or commencement of other
employment) occurs during the Severance Period and an event that constitutes
Cause has not occurred, the Participant may terminate employment with the
Participating Employer during the Severance Period (but after the correction
period described below) and become entitled to the benefits provided by Section
8 if the Participant provides notice to the Company (in a manner consistent with
a claim for benefits as provided for in Section 10) within 90 days following the
occurrence of the event and the Company fails to make correction within 30 days
following notice (and such termination shall be considered a termination for
“good reason”):


(i)
A material diminution in the Executive’s base compensation;

(ii)
A material diminution in the Executive’s authority, duties, or responsibilities;

(iii)
A material change in the geographic location at which the executive must perform
the services; or

(iv)
Any other action or inaction that constitutes a material breach by a
Participating Employer of an agreement under which the Executive provides
services.



(c)    Any termination of the employment of the Participant or the occurrence of
an event described in clauses (i) through (iv) of Section 7(b) following the
commencement of any discussion with a third person that results in a Change in
Control within 60 calendar days after the effective date of such termination or
occurrence (which 60 calendar day period is referred to herein as the
“Pre-Change in Control Protection Period”) will be deemed to have occurred after
a Change in Control for purposes of this Plan.


8. Benefits


(a)    Participants who are eligible for benefits under Section 7 shall be
entitled to a severance benefit equal to two times the sum of (i) the
Participant's annual base salary rate in effect as of (A) the date of the first
event constituting a Change in Control, (B) the date of the Participant’s
termination of employment, or (C) if Section 7(c) applies, the date of the
occurrence of the event described in Section 7(c), whichever is greater, and
(ii) the Participant's average

7

--------------------------------------------------------------------------------



annual bonus (if any) received for the three full fiscal years of the Company
immediately preceding the fiscal year in which the first event constituting a
Change in Control occurs. If a Participant is covered by an employment agreement
with the Company that provides for severance payments in the event of
involuntary termination, the severance benefit shall be reduced by the value of
the maximum cumulative severance payments (if any) that could be made to the
Participant under said agreement.


(b)    If a Participant who is eligible for benefits under Section 7 does not,
for a period of one year following the effective date of the Participant's
termination from employment, render personal services to a Competing Business in
any manner, including, without limitation, as owner, partner, director, trustee,
officer, employee, consultant or advisor thereof, the Participant shall be
entitled to an additional noncompetition severance benefit equal to one-half of
the amount determined under Section 8(a).


(c)    If a Participant who is entitled to benefits under Section 7 dies
following his or her termination from employment, but prior to receipt of the
severance payment provided in Sections 8(a) and (b), payment of such severance
amounts shall be made to the Participant’s estate. If a Participant dies during
the one-year period following the effective date of the Participant’s
termination from employment following a Change in Control without having engaged
in an activity that precludes payment of the additional noncompetition severance
benefits under Section 8(b), his estate shall be entitled to a pro-rata portion
of the additional noncompetition severance benefit described in Section 8(b).


(d)    For purposes of determining the additional noncompetition severance
benefit under Section 8(b) above, the following assumptions shall be used;
(i)
The Participant continued to work through the date that is the second
anniversary of the effective date of the Participant’s termination from
employment;

(ii)
The Participant received the same base compensation through the date described
in (i), above, that the Participant was receiving at the Executive’s termination
from employment;

(iii)
The Participant received a bonus for any fiscal year (or portion thereof) from
the Executive’s termination from employment through the date described in (i),
above, equal to the actual bonus (if any) that the participant receives for that
year (even if paid after the Executive’s termination from employment).



9. Form and Timing of Payment


(a)    All payments shall be made wholly in cash, less applicable withholding.
Where payments are to be made within a fixed number of days following a
specified date, the Participant shall not have the right to designate the
taxable year of payment. Each payment under this Plan shall be a separate
payment and not one of a series of payments.



8

--------------------------------------------------------------------------------



(b)    Severance benefits payable under Sections 8(a) shall be paid in a single
lump sum payment, less applicable withholding, in cash within 5 days after the
effective date of the Participant’s severance from employment. The additional
noncompetition severance benefit payable under Section 8(b) shall be paid in a
single lump sum payment in cash within 5 days after the first anniversary of the
effective date of the Participant's severance from employment.


(c)    Severance payments payable to the Participant’s estate under Section 8(c)
shall be paid in a single lump sum payment, less applicable withholding, in cash
no later than 60 days after the date of the Participant’s death. The pro-rata
additional noncompetition severance benefits payable to the Participant’s estate
under Section 8(c) shall be paid in a single lump sum payment in cash no later
than 60 days after the date of the Participant’s death.


(d)    Severance benefits under Sections 8(a) that are payable to a Participant
because of the Participant’s termination of employment or the occurrence of an
event described in clauses (i) through (iv) of Section 7(b) during the
Pre-Change in Control Protection Period shall be paid in a single lump sum
payment, less applicable withholding, in cash within 5 days after the later of
(i) the date on which the Change in Control occurs or (ii) the effective date of
the Participant’s severance from employment. The additional noncompetition
severance benefit payable under Section 8(b) to such a Participant shall be paid
in a single lump sum payment in cash within 5 days after the first anniversary
of the effective date of the Participant's severance from employment.


(e)    Payments made to Participants under the Plan shall not be considered
compensation for purposes of the Company’s qualified or nonqualified retirement
plans or its group health and welfare benefit plans.


10. Claims and Appeal Procedure


A Participant will be paid as provided in Sections 7, 8 and 9. No claim for
benefits is necessary. If a Participant believes that he/she is due benefits
that are not paid, he/she may file a claim with the Plan Administrator for those
benefits. If any benefits are denied, either in whole or in part, the Plan
Administrator will give the employee notice of the specific reason or reasons
for the denial, along with reference to the pertinent plan provisions on which
the denial is based. The plan administrator will also indicate what additional
material or information, if any, is required to perfect the claim.


The Plan Administrator will generally provide notice of any decision denying the
claim within 90 days after the claim is filed. If special circumstances require
an extension of time to act on the claim, another 90 days will be allowed. If
such an extension is required, the Plan Administrator will notify the employee
before the end of the initial 90 day period.


If a Participant desires to appeal a claim denial because there is disagreement
about the reason the claim is denied, the Participant must notify the Plan
Administrator in writing within 60 days after the date the claim denial was sent
to the Participant. A request for a review of the claim and for examination of
any pertinent documents may be made by the Participant or by anyone

9

--------------------------------------------------------------------------------



authorized to act on the Participant’s behalf. The Participant or his/her
representative should submit the reasons that he/she believes the claim should
not have been denied, as well as any data, questions, or appropriate comments,
in writing.


The Plan Administrator will notify the employee of the final decision within
sixty (60) days after receipt of a written request for review unless special
circumstances require an extension of time for processing, in which case a
further sixty (60) days will be allowed.


Any claim for benefits, or appeal of the denial of a claim for benefits, shall
be filed with:
Chief Human Resources Officer
Macy’s, Inc.
7 West Seventh Street
Cincinnati, OH 45202


with a copy to:
General Counsel
Macy’s, Inc.
7 West Seventh Street
Cincinnati, OH 45202


11. Limitation on Payments and Benefits


Notwithstanding anything to the contrary contained in this Plan, if, after
taking into account all amounts or benefits to be paid or provided to the
Executive under this Plan or other arrangement with any Participating Employer,
any amount or benefit to be paid or provided to the Executive would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto, but for the application of this sentence, then the payments and
benefits to be so paid or provided under this Plan or other arrangement with a
Participating Employer will be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction will be made only if and to the extent that such
reduction would result in an increase in the aggregate payments and benefits to
be provided, determined on an after-tax basis (taking into account the Excise
Tax, as defined below). The determination of whether any reduction in such
payments or benefits to be provided under this Plan is required pursuant to the
preceding sentence will be made at the expense of the Company, if requested by
the Executive or the Company, by the Company’s independent accountants. The fact
that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 11 will not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to this
Plan. In the event that any payment or benefit intended to be provided under
this Plan or otherwise is required to be reduced pursuant to this Section 11,
the Company will reduce the amount of the Executive’s severance benefit payable
pursuant to Section 8(a). For purposes of this Section 11, “Excise Tax” shall
mean the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code, or any

10

--------------------------------------------------------------------------------



successor provision thereto, any similar tax imposed by state or local law, and
any interest or penalties with respect to such tax.




12. Legal Fees and Expenses; Security


It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement, or defense of the Executive’s rights under this Plan by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Plan or in the event that the
Company or any other person takes or threatens to take any action to declare
this Plan void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the expense of the Company as hereinafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement, or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder, or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship will exist between the Executive and such counsel.
Without regard to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay to the Executive and
be solely financially responsible for any and all attorneys’ and related fees
and expenses incurred by the Executive in connection with any of the foregoing.
Such payments shall be made no later than December 31 of the year following the
year in the which the Executive incurs the expenses, provided that in no event
will the amount of expenses eligible for reimbursement in one year affect the
amount of expenses to be reimbursed, or in-kind benefits to be provided, in any
other taxable year.


13. Miscellaneous Provisions


(a)     An Executive’s rights and interests under the Plan may not be assigned
or transferred.


(b)     The Plan Administrator shall promulgate any rules and regulations it
deems necessary in order to carry out the purposes of the Plan or to interpret
the provisions of the Plan. The rules, regulations and interpretations made by
the Plan Administrator shall, subject only to the claims procedure of the Plan,
be final and binding on all persons.
(c)    The Participating Employer may withhold from any amounts payable under
this Plan all federal, state, city, or other taxes that the Participating
Employer is required to withhold pursuant to any law or government regulation or
ruling.

11

--------------------------------------------------------------------------------





14. Amendments and Termination.


The Company reserves the right, by action taken by the Incumbent Board, at any
time and from time to time, in its sole discretion, to modify, amend or
terminate this Plan. No amendment or termination may be made or effected (i) if
it would cause the Plan to fail to comply with Section 409A or (ii) during the
Severance Period without the consent of all Participants in the Plan at the time
of the amendment or termination.


Any such amendment that has the effect of reducing the benefit to which a
Participant would be entitled under Section 8 upon a termination following a
Change in Control or during the Pre-Change in Control Protection Period, and any
termination of the Plan, shall not become effective until 12 months following
the date on which the Company adopts such amendment or termination, provided,
however, that any amendment or termination which occurs within 12 months before
a Change in Control will not become effective until the first day following the
end of the Severance Period.






15. Governing Law; Plan Interpretation


The interpretation, performance, and enforcement of this Plan shall be governed
by the laws of the State of Ohio, without giving effect to the principles of
conflict of laws thereof. To the extent applicable, it is intended that the
compensation arrangements under this Plan be in full compliance with Section
409A. This Plan shall be construed in a manner to give effect to such intention.


16. Effective Date of the Plan


The Plan shall be effective as of November 1, 2009. The Plan is revised and
restated effective as of January 1, 2014.



12